[Cite as In re B.S., 2020-Ohio-6775.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


In re B.S.                                         Court of Appeals No. E-19-052

                                                   Trial Court No. 2019-JN-0030



                                                   DECISION AND JUDGMENT

                                                   Decided: December 18, 2020

                                           *****

        Brent L. English, for appellant.

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellee.

                                           *****

        MAYLE, J.

        {¶ 1} Appellant, N.S. (“father”), appeals the September 3, 2019 judgment of the

Erie County Court of Common Pleas, Juvenile Division, awarding temporary custody of

his child, B.S. (“the child”), to the child’s paternal aunt, T.S. (“aunt”), and granting

appellee, Erie County Job and Family Services (“JFS”), protective supervision over the
child following the trial court’s June 20, 2019 adjudication of the child as dependent.

The child’s mother, J.B. (“mother”), is not a party to this appeal. For the following

reasons, we affirm.

                                      I. Background

       {¶ 2} JFS initiated an investigation in this case on March 15, 2019, after receiving

a referral from the child’s daycare regarding unexplained bruising on the child’s face,

neck, and ears. That day, Amanda Turner, the JFS intake investigator assigned to the

case, implemented a voluntary safety plan that placed the child in aunt’s custody and

allowed mother and father supervised visitation.

       {¶ 3} Over the next few weeks, Turner conducted her investigation in the case,

which included reporting the child’s injuries to the Erie County Sheriff’s Department

(“ECSD”). An ECSD detective interviewed father, but did not file criminal charges

related to the marks on the child. At JFS’s request, the ECSD offered to administer a

computerized voice stress analysis (“CVSA”) to father. Father initially agreed to the

CVSA, but upon consulting counsel, changed his mind and refused the test.

       {¶ 4} Also on the advice of counsel, on May 2, 2019, father informed Turner that

he was terminating the safety plan, 48 days after it was initiated.

       {¶ 5} The next day, on May 3, 2019, JFS filed a complaint alleging that the child

was neglected and dependent. Specifically, the complaint alleged that on March 15,

2019, the child had “bruising on the inside of his ear cartilage, blood on the inside of both

ears, bruising behind one of his ears, a bruise on his cheek, a scratch on his temple beside




2.
his eye, and petechiae bruising on his neck.” Although the bruise on the child’s cheek

and the scratch on his temple were the results of earlier accidents—the child bruised his

cheek by pulling a chair over on himself and cut his temple by running into a metal

chair—neither father, mother (who had nearly equal parenting time with the child, despite

father being the child’s legal custodian), nor mother’s boyfriend could explain the

remaining injuries. The complaint also noted that the child had unexplained injuries in

January 2019, including a burn mark on his neck, and bruising on his arms, back, sides,

and neck. Along with those injuries, the child had “significant bruising to [the child’s]

buttock * * *,” which mother admitted to causing, although she denied causing any of the

other bruising or the burn mark. Father did not report the incident to JFS or police and

allowed mother to continue having unsupervised visits with the child. JFS further alleged

in its complaint that when father ended the safety plan on May 2, it still had concerns

about the child’s safety because it did not know how the child was injured in January or

March of 2019.

       {¶ 6} In addition to the negligence and dependency allegations, JFS sought

emergency temporary custody of the child. On May 3, 2019, the trial court held a

custody hearing, after which it granted JFS’s motion and awarded emergency temporary

custody of the child to aunt, with JFS retaining protective supervision over the child.

Father and mother were allowed agency-supervised visitation with the child.

       {¶ 7} On May 30, 2019, JFS filed a case plan that required father to complete a

mental health evaluation and follow any resulting recommendations, complete an anger




3.
management assessment and follow any resulting recommendations, sign any releases of

information required for the agency to obtain progress reports from his treatment

providers, and cooperate with announced and unannounced home visits.

       {¶ 8} On June 17, 2019, the trial court held an adjudication hearing on JFS’s

complaint. After JFS presented its case, father moved to dismiss the complaint because

JFS had failed to prove that the child was neglected or dependent. The trial court granted

the motion as to the neglect charge, but denied it as to the dependency charge. After

father presented his evidence, the court determined that the child was dependent,

continued custody with aunt and protective supervision with JFS, continued supervised

visits for father and mother, and appointed a guardian ad litem (“GAL”) for the child. On

June 21, 2019, the trial court filed a judgment entry reflecting its findings from the

hearing. On June 28, 2019, following father’s timely request, the trial court also filed its

findings of fact and conclusions of law from the adjudication hearing.

       {¶ 9} On August 28, 2019, the trial court held the disposition hearing where it

heard testimony from the investigation supervisor at JFS, the ongoing case supervisor at

JFS, the family’s ongoing caseworker, father, aunt, and the GAL. On September 3, 2019,

the court issued its judgment entry on the dispositional hearing.

       {¶ 10} Father now appeals, raising three assignments of error:

              1. The trial court’s judgment finding B.S. to be a dependent child

       was not supported by sufficient evidence.




4.
               2. The trial court’s judgment finding B.S. to be a dependent child

         was against the manifest weight of the evidence.

               3. The trial court’s determination that Erie County Department of

         Job and Family Services sustained its burden of proof that it made

         reasonable efforts not to remove B.S. from his father’s home was against

         the manifest weight of the evidence.

                                          II. Facts

                                      A. Adjudication

         {¶ 11} The relevant facts were primarily presented at the June 17, 2019

adjudication hearing. JFS presented the testimony of Turner and Susan Morgan, the

administrator of the child’s daycare center. Father presented the testimony of aunt and

testified in his own behalf. The following facts were elicited at the hearing.

                                       1. JFS’s case

         {¶ 12} Morgan, a long-time employee of the daycare,1 testified that she and

another employee noticed “alarming” marks on the child when he came to the center on

March 14, 2018. Morgan completed a “Child Observation Form” to document the marks.

Under the section for “Skin,” Morgan marked the check box for “Rash” and wrote in the

blank for “Location” that it was “around neck.” She went on to describe the “Rash” as

“ligature mark around neck[.]” She also marked the check box for “Bruises” and



1
    Morgan became the daycare’s administrator in October 2019.



5.
described the bruising as “small, purple bruise on cheek[,] both inner ears / cartilage / and

outer ears – visible trauma to both ears / and behind left ear.”

       {¶ 13} Morgan also wrote a narrative account of events for the child’s file.

According to her handwritten notes, she observed:

               -   ligature marks all around [the child’s] neck

               -   blood behind left ear

               -   scratch on right temple

               -   bruise under chin on right side

               -   post traumatic [sic] bleeds in both ears

Morgan said that the injuries she listed in her notes corresponded with the injuries she

saw in the pictures of the child’s face, neck, and ears that she took on March 14, and that

JFS admitted into evidence. She clarified that the blood behind the child’s left ear was

dried blood and that the “post traumatic [sic] bleeds” in his ears were bruises, not wounds

that “ooze[d]” or “seep[ed].” Morgan also noticed a streak of blood on the left shoulder

of the child’s shirt in one of the pictures. Based on her training in child-abuse

recognition, Morgan believed that someone might have inflicted the injuries on the child

because of “[t]he continuation of the ligature mark around his neck” and “the bruising of

the interior of his ears.”

       {¶ 14} Morgan testified that the child did not indicate that he was in pain while

she was taking the pictures and that she did not notice him tugging on his ears during the

day on March 14. She also said that nothing happened to the child at the daycare that




6.
morning that could have caused the marks that she saw. But on cross-examination,

Morgan explained that she only provided direct care in the toddler room, which included

an average of seven children, for a few hours that day, some of which was lunchtime and

naptime. She also agreed with counsel that she was not “paying particular attention to”

the child and that she did not “know whether he had his hands in his ears or not.”

       {¶ 15} Also according to Morgan’s notes, she called father to discuss the marks.

Father told her that the child had been with mother until the night before and said that he

had not noticed the marks. Morgan sent father the pictures that she had taken of the

child’s face and neck. After reviewing the pictures, father again said that he had not

noticed any of the marks, but said that he would ask mother about them.

       {¶ 16} Morgan further noted that she met father when he arrived at the center to

pick up the child that afternoon, and he again told her that he did not know how the child

got the marks, but speculated that they might have been caused by the child’s older half-

brother while the child was at mother’s house. Morgan and another employee attempted

to ask the child what had happened, but because the child was “not a (well developed)

fluent child,” they were unable to get a response. Morgan noted that father also “tried” to

ask the child “who did that to him,” but did not note the child’s response. According to

father, the child said, “Bubby did it.” Bubby is the nickname of the child’s older half-

brother.




7.
       {¶ 17} Morgan’s notes concluded with a note from the next day, March 15, 2019,

that she asked father if he had any more information, to which father responded, “‘no,

[the child’s] mom is denying that anything happened at her house.’”

       {¶ 18} Morgan decided to report the child’s injuries to JFS because of the

“ligature mark all around his neck.” She did not make her report immediately because

she believed that she had 24 hours to report any suspected child abuse, but testified that

she “got in trouble” from the state for not correctly reporting the incident. Other than

being “a little” concerned that father did not notice the marks on the child on March 14,

Morgan never saw or heard father do anything inappropriate with the child or that caused

her any other concerns.

       {¶ 19} On cross-examination, Morgan admitted that she did not have any medical

training and that she used the term “ligature mark” even though she did not know

whether anything had ever been wrapped around the child’s neck and used the term “post

traumatic [sic] bleed” even though she did not have any evidence that anyone traumatized

the child’s ears. She was also unaware of whether the child had ear tubes implanted or

had an active ear infection, and conceded that middle ear infections could damage the

eardrum, which, in turn, could result in bleeding. She also conceded that a child putting

his fingers in his ears could cause bruises on the inside part of the ear, and that the blood

behind the child’s ear could have gotten there from the child rubbing behind his ear when

he had blood on his fingers. Morgan also admitted that one spot inside the child’s right

ear could have been a birthmark, although Morgan interpreted it as “a bleed.” Regarding




8.
the marks on the child’s neck, in at least one picture, Morgan agreed with father’s

counsel that the marks looked like a rash, and she acknowledged that the child’s

enrollment paperwork noted that the child has “[h]ighly sensitive skin and developes [sic]

rashes easily.” In short, Morgan agreed with counsel that she had “no medical basis to

conclude that these injuries were caused by some human being deliberately hurting this

child * * *[.]”

       {¶ 20} However, on redirect examination, Morgan explained that the pictures did

not show the marks as clearly as she had seen them on March 14, and, although father

was very concerned about the child, he did not offer her any explanations—such as

sensitive skin or an ear infection—for the cause of the marks. Morgan also explained that

the marks on the child’s neck were flat, and, in her experience, rashes tended to be raised.

She said that she marked the check box for “Rash” on the child observation form because

“‘Rash’ was just like more than one spot. I was—it was lots of marks.”

       {¶ 21} Turner, the JFS intake investigator assigned to the case, also testified.

When she went to the daycare center on March 15 to investigate Morgan’s report of the

child’s injuries, Turner saw that the child had “a scratch on his temple, he had a mark by

his right eye, he had some bruising and dried blood in his one ear, he had bruising behind

his other ear, and he had petechiae bruising around his neck.” She described the bruising

on the child’s neck as “stippled bruising. Sometimes it looks like a rash, but it is

distinctively different than a rash. * * * Rashes are generally raised bumps or areas; the

petechiae bruising is not raised.” Based on her training in identifying child abuse, Turner




9.
said that bruises on a child’s ears, neck, or stomach—areas that a child would not

normally hit or run into things with—were concerning to the agency.

         {¶ 22} Regarding the marks in the child’s ears, Turner admitted that she was not

aware when she began her investigation that the child had a history of ear infections, had

tubes in his ears, or had an active infection in his left ear, the ear in which she believed

that she saw blood. Turner was unable to tell whether the substance shown in one picture

of the child’s left ear was discharge from the ear infection or wax buildup. However, she

spoke with mother about the child’s history of ear infections, and mother said that the

child typically experienced yellowish discharge that did not have any blood in it. Turner

also said that she had never seen bruising caused by an ear infection, and did not believe

that one of the marks in the child’s left ear looked like a birthmark rather than a bruise.

Turner did not believe that any of the marks could be explained by an ear infection.

         {¶ 23} Turner spoke to father about the marks on the child on March 15. When

she first spoke to him by phone, he said that he had gotten the child back from mother on

the night of March 13, and, although father had changed the child’s clothes the morning

of March 14, he had not noticed any of the marks on the child’s body. Father did not

provide Turner with explanations for any of the child’s injuries—including the scratch on

his temple and the bruise on his cheek—or speculate about what might have caused the

marks.

         {¶ 24} After seeing the photographs of the marks on the child, examining the child

at the daycare, speaking to Morgan, and discussing the case with her supervisor, Turner




10.
decided to implement a safety plan because of the lack of explanation for the bruising on

the child’s head and neck. After making this decision, Turner spoke to father on the

phone. Father told her that he was on his way to the daycare to pick up the child, and

Turner asked him if he could contact someone else to get the child because JFS wanted to

implement the safety plan. Although Turner explained to father that a safety plan is

“voluntary,” she also explained to him that “the other option, if he did not agree, would

be that [JFS] would have to file for custody” of the child. Father asked aunt to get the

child, and JFS agreed to allow her to take temporary custody of the child. The safety

plan allowed father and mother to visit the child as long as aunt supervised the visitation.

       {¶ 25} Turner explained that she had between 45 and 60 days to complete her

investigation in this case. She interviewed father about the marks on the child, and father

verified for Turner that the scratch on the child’s temple and the bruise on his cheek were

caused by accidents, not by acts attributable to either parent. In the course of Turner’s

investigation, father also reported that the child was injured by mother in January 2019.

Those injuries included “bruising on his buttocks, his side, a little bit on his back. He had

petechiae bruising similar to the bruising that he had in March on his neck, and he had

some marks on his arms.”2 Mother admitted to “having whooped” the child and believed

that was the cause of the bruising on his buttocks, but Turner said that the parents did not



2
  Although Turner described the January bruising on the child’s neck as similar to the
March bruising on the child’s neck, the photographs of the January bruises confirm that
they are dissimilar in appearance.




11.
provide explanations for the other bruises. Turner expressed concern that father did not

report the child’s January 2019 injuries to JFS or any law enforcement agencies until the

March 2019 JFS investigation occurred, but conceded on cross-examination that father

was not legally required to report those injuries and that father reported to her that he had

taken steps to keep the child away from mother for a period of time while he addressed

the issue with mother.

       {¶ 26} Turner said that any time JFS has a child with physical injuries, it reports

the case to local law enforcement, which is how the ECSD became involved in the case.

According to Turner, father agreed at a “team decision-making meeting” to take a

CVSA—which Turner described as a “voice stress analysis test”—administered through

the ECSD, and, if the results were “favorable” to father, JFS “could have looked at

ending his portion of the safety plan and returning [the child] to his care.” Turner said it

was standard practice at JFS to ask parents to take a CVSA if the agency could not

determine how a child was injured. However, father was under no obligation to take the

CVSA, and after consulting counsel, he chose not to take the test. Instead, on May 2,

father left Turner a voicemail message that he was ending the safety plan. Turner agreed

that it was father’s “right” to end the safety plan because “[i]t’s a voluntary safety plan.”

       {¶ 27} At the time she received father’s voicemail, Turner claimed that her

investigation was still incomplete because she was still “[w]orking with the family and

working with law enforcement.” However, she said that she had interviewed father and

mother several times and conceded that there was not “any more interacting with the




12.
parents that [she] needed to do * * *.” Regarding working with law enforcement, Turner

said that the only parts of her investigation that remained incomplete were the CVSA for

father and asking the police department where mother and her boyfriend lived to

administer CVSAs on them. According to a case note that Turner wrote on May 2, she

spoke with father prior to him terminating the safety plan that day to ask about his

reluctance to do the CVSA. Turner wrote that “if [father] were to do [the CVSA], and it

comes back with no deception, they could end the safety plan.” Regardless of what

Turner typed in her note, she testified that she does not have the final authority to end a

safety plan; that decision must be made in conjunction with a supervisor.

       {¶ 28} Father maintained throughout the course of Turner’s investigation that he

did not cause the marks on the child’s body. Turner testified that her investigation

“found no explanation as to how the child got marks and bruises,” and she agreed with

father’s counsel’s assessment that “because you weren’t satisfied that an explanation was

given to you, you determined that this was potentially child abuse[.]” So, because she

was not finished with her investigation and had not found a satisfactory explanation for

the marks on the child when father ended the safety plan, Turner consulted with the

deputy director of JFS for advice on how to proceed. The agency decided to file for

emergency temporary custody of the child “due to the fact that [the child] had injuries

that we had no explanation for.” Turner also testified that the safety plan father signed

advised him that “court involvement” was a possibility if he failed to abide by or chose to

end the voluntary plan.




13.
                               2. Father’s motion to dismiss

       {¶ 29} After JFS presented its witnesses, father moved to dismiss the complaint

because JFS had failed to show by clear and convincing evidence that the child was

neglected or dependent. The trial court granted the motion as to the charge of neglect

because the evidence JFS presented showed parental “nonfeasance as opposed to

malfeasance” and “a lack of the appreciation of the condition of [the child] and any

reaction to that condition * * *,” which was insufficient to meet the requirement under

R.C. 2151.03(A)(2) that the child lacks adequate parental care because of the fault of the

parents. However, the court determined that the agency had shown that the child’s

condition or environment justified the state, in the interests of the child, assuming

guardianship of the child, as required by R.C. 2151.04(C). As the court put it, “when I

consider the evidence, again, in the light most favorable to the State, I have to say that

very clearly and convincingly, if you will, that the Court’s concerned. The Court’s

concerned about [the child’s] condition, concerned about the lack of really much of an

explanation as to why that condition is.” Accordingly, the court denied father’s motion

as to the dependency charge.

                                      3. Father’s case

       {¶ 30} Following JFS’s case, father presented his witnesses. First, aunt—who is

father’s sister-in-law—testified that she had been caring for the child since March 15,

2019. She described him as a “normal three-year-old; spunky, rotten, good.” She noticed




14.
the marks on the child when she picked him up from daycare that day. According to

aunt, the marks on the child’s neck and ears all faded within approximately one week.

       {¶ 31} Aunt did not initially notice that the child had an ear infection, but the next

day, she noticed green drainage from the child’s left ear, he was crying and saying that

his ear hurt, and the tube implanted in his left ear fell out. The drainage did not have any

blood in it. Aunt took the child to the emergency room, where he was diagnosed with an

ear infection and given antibiotics. Aunt did not ask the emergency room doctor to

examine any of the other marks on the child, and the medical records from the visit do

not mention the marks. No one from JFS discussed the child’s ear infection with aunt.

       {¶ 32} Aunt had never seen father be physically aggressive or abusive toward the

child or administer inappropriate discipline. When father’s attorney asked aunt if she had

any concerns about father’s ability to properly parent the child, she responded, “other

than the marks, I don’t have any concern, no, because, like, I don’t know where they

came from.” When aunt spoke to father on the phone on March 15, he told her that he

did not know how the child got the marks. Aunt also knew that mother denied causing

the marks on the child, but had speculated that the child’s older half-brother might have

caused some of the marks. Aunt did not have any personal knowledge about where the

marks came from.

       {¶ 33} Finally, father testified in his own behalf. Father was granted legal custody

of the child in April 2017, but mother and father each had possession of the child

approximately 50 percent of the time.




15.
       {¶ 34} Father said that he got the child from mother around 4:30 p.m. on

March 13, 2019. At that time, he did not notice any marks on the child other than the

scratch on his right temple and the bruise on his left cheek, which resulted from earlier

accidents during mother’s parenting time. The bruise happened a week earlier when the

child pulled a chair over onto himself at mother’s house. The scratch resulted from the

child running into the corner of a chair at a babysitter’s house and cutting his temple two

weeks earlier. Although the cut on the child’s temple happened during mother’s

parenting time, father picked the child up from the babysitter’s and had a friend who is a

nurse examine the cut to see if the child needed stitches. The friend determined that the

child did not need stitches, put sterile strip bandages on the cut, monitored him for two

hours, and concluded that “‘He’ll be fine.’”

       {¶ 35} After getting the child, father, the child, and another of father’s children

went to a friend’s house where they stayed until 9:00 p.m. When they came home, father

put the children to bed. The next morning, father overslept, so he was rushing to get the

children to daycare. He did not bathe the child the evening of March 13 or the morning

of March 14 and very quickly dressed the child the morning of March 14, so he did not

get a good look at the child’s body. Father did not notice any issues with the child’s ears,

either; the child was not complaining of pain, and father did not see any discharge. When

father dropped the child off at daycare, the child began crying, which father said was

unusual, although the child would be fussy when he was developing ear infections.




16.
       {¶ 36} Approximately an hour later, father received a call from Morgan at the

daycare asking if he had noticed any marks on the child. When he told her he had not,

she offered to send pictures. When father reviewed the pictures, he claimed that he had

not seen the marks on the child’s neck or any of the marks in or behind his ears before

receiving the pictures. Father forwarded the pictures to mother, who also claimed that

she had not seen the marks and did not know how the child got them. Mother suggested

that they had happened at the daycare.

       {¶ 37} When father returned to the daycare that afternoon, he examined the marks

on the child’s neck and ears. He said that the mark behind the child’s left ear was dried

blood that he easily wiped away. He then spoke with Morgan and reported that neither

he nor mother knew how the child got the marks. At that point, father asked the child

“what happened and how did those marks get put there, and he responded, right in front

of his day care [sic] provider, ‘Bubby did it.’” Father conceded, though, that he did not

know whether the child’s half-brother actually caused the marks.

       {¶ 38} That evening, the child was acting normally and told father “no” when

father “asked him if it hurt * * *,” so father did not seek any medical attention for the

child. Father also asked the child again what had happened. This time, the child

responded, “‘At mommy’s house.’”

       {¶ 39} The next morning, on March 15, when father took the child to daycare,

Morgan asked if father had learned anything more about how the child had gotten the

marks. He told her that he had talked to mother again, who still claimed that she did not




17.
know where the marks had come from and thought that they had happened at the daycare.

Morgan told him that “there’s no way it could have happened at the day care [sic].”

Father also reported the child’s statement from the night before that the marks happened

“‘At mommy’s house.’”

      {¶ 40} That afternoon, father received a call from Turner inquiring about the

marks on the child. He told her that he did not know how the child had gotten the marks

and that—with the exception of the mark on the child’s temple—he had not seen any of

the marks until he received the pictures from Morgan. Father also told Turner about his

conversations with Morgan and mother the day before and about the statements the child

made to him regarding “Bubby” and “mommy’s house.”

      {¶ 41} Shortly after, as father was driving to the daycare to pick up his children,

Turner called him again. According to father, Turner

             had talked to [mother] and neither of us know what happened and

      that I am to—that she was at the school and I am more than welcome to

      come, but that I needed to call somebody else to pick up my children.

             ***

             I said “Why both of my children,” and she said that I—she said

      because there was marks on [the child] that they didn’t have any reason—or

      any explanation where they came from.

             And I said, “But that has nothing to do with [father’s other child],

      and [father’s other child] never had any marks.”




18.
              She said, “I don’t care. They’re both in your care. You dropped [the

       child] off. You need to call somebody else.”

              I said, “So I cannot even come and pick up my kids?”

              She said, “No. You need to call somebody else. It has to be

       somebody else—” or, “It has to be somebody who can pass a background

       check or they cannot take your kids as well.”

              I said, “Okay. Let me see if I can contact somebody.”

              I said, “Can I ride with them?”

              She said, “No. You can meet them here but you cannot ride in the

       car with them.”

Father said that Turner told him someone else had to pick up the children because she

was concerned for their safety. During the phone call, Turner did not discuss a safety

plan with father.

       {¶ 42} After this conversation with Turner, father called aunt to ask if she could

pick up the child. When she agreed to do so, father went to the daycare where he spoke

with Turner in person.

       {¶ 43} Turner first asked who was coming to pick up the child and whether that

person would be able to pass a background check. After father provided aunt’s details to

Turner, Turner again asked what had happened to the child. Father




19.
               explained to her again where the marks—both marks, the cut on his

      forehead and the bruise on his cheek—came from, and that it was not at my

      house.

               ***

               She asked me what had happened with the ear and the neck, and I

      said “I have no idea.”

               ***

               And she asked me how I wouldn’t know something like that in the

      morning, and I said I was in a rush. I woke up late, I had to get my kids to

      school, hurried up, got them undressed, got them dressed, and out the door

      we went.

      {¶ 44} It was at this point that Turner first discussed a safety plan with father. She

gave him a document that said the child would be placed in aunt’s care and his other

child would be returned to her mother’s care and that he could only have supervised

visitation with each child. He signed the safety plan because Turner “made it sound like

that if I didn’t agree to her plan, that my kids were going to be taken away from me.”

      {¶ 45} Father said that he was cooperative and truthful throughout the entire

process and spoke with Turner and the ECSD detective each time they requested

interviews. He claimed that the issue of the CVSA came up at a meeting that included

him, Turner, Turner’s supervisor, mother, and mother’s boyfriend. According to father,

at the meeting, mother’s boyfriend “recommended that we all take a lie detector test




20.
because we did not do it.” Father initially agreed to the lie detector test because he was

willing to “‘do whatever I got to do to get this safety plan done and over with so I can get

my kids back. My kids are not in harm’s way with me.’” JFS agreed to ask the ECSD if

it could facilitate a polygraph, but it took several weeks for the detective to contact father.

When he did, he told father that he was going to administer a CVSA, which father did not

consider equivalent to a polygraph because it was “a stress test, not a lie detector test.”

After talking to the detective about the CVSA, father consulted with his attorney—who

advised him not to take the test—and declined the detective’s request that father come to

the ECSD for the test. After that, on May 2, Turner called father and told him that if he

took the CVSA, JFS would end the safety plan and return the child to father’s care. After

that conversation, father decided to end the safety plan and took the child home from

aunt’s house. The next day, JFS filed the complaint and motion for emergency temporary

custody.

       {¶ 46} Regarding the marks on the child in January 2019, father explained that the

child was with mother when the injuries occurred, and father found out about them from

the child’s babysitter, who sent father pictures of the bruises. Father described them as

“marks on his butt from a handprint, he had marks on his side that looked like

fingerprints. He had one mark on his back that was old; you could barely see it [and h]e

had marks around his neck * * *” that looked like finger marks, and a mark on the back

of his neck that looked like a burn. Father went to the babysitter’s house and waited for

mother to get there. When she did, he asked about the child’s injuries, but mother “did




21.
not fess up to it[,]” so father took the child home with him and told mother that she could

not have parenting time with the child “‘until further notice.’” He let mother call the

child and offered mother supervised visits with the child at his house, but mother did not

accept the supervised visits. Father did not report the child’s injuries to police or JFS

“[b]ecause I’m my kid’s dad and he was safe with me.” Mother eventually told father

that she had caused the hand-shaped bruise on the child’s buttocks, the finger-shaped

bruises on his sides could have come from her trying to hold him down so that he did not

slide off of his chair and then holding him up to make him stand in the corner, and the

mark on the back of his neck that looked like a burn might have been from the child

sliding off of his chair.

       {¶ 47} On cross-examination, JFS introduced text messages between father and

mother following the January injuries to the child showing that mother provided this

explanation for the child’s injuries at the time they happened, but father did not believe

her. Mother’s text messages also noted that she had “busted [the child’s] ass WHILE

[sic] [she] was on the phone with [father] * * *,” that father told her to “whoop his ass

good and he wouldn’t act like that[,]” and that mother had told father that the child’s half-

brother “was caught Sunday morning holding a blanket down over [the child].” Although

father was unwilling to accept mother’s explanation for the child’s injuries over text

message, he said that he later spoke to mother in person and, following that conversation,

he accepted mother’s explanation for the injuries and allowed her to resume parenting

time with the child. In total, father restricted mother’s parenting time for approximately




22.
one week. Father also talked to mother about not letting injuries like these happen to the

child again, and he did not see any other marks or injuries on the child until March.

Father did not speak to mother’s boyfriend about the incident and could not say one way

or the other if the boyfriend had anything to do with the child’s January injuries.

       {¶ 48} Assuming that the marks inside of the child’s ears were bruises, father did

not have an explanation for how the bruises might have gotten there. Father said he was

not “in” the child’s ears and did not hit him in the head. However, he said that the child

was rambunctious and “pretty accident-prone. He trips a lot[,]” and that the child and his

half-brother “wrestle around and play rough.” He also explained that the child has

extremely sensitive skin and chronic ear infections. After aunt began caring for the child,

he was diagnosed with a cyst and a ruptured eardrum in his left ear, which required

surgery. He could not say whether whatever caused the bruising on the child’s ears was

also responsible for rupturing his eardrum. The trial court asked father about his

understanding of the function of the child’s ear tubes and any restrictions on the child’s

activities because of the tubes. Father was not the child’s legal custodian at the time of

the ear-tube surgery, so he did not know every detail about the function and care of the

ear tubes. For example, he knew that the tubes helped with drainage in the child’s ear,

but he did not know if there were restrictions on the child’s activity beyond keeping

water out of his ears for a period of time immediately following surgery. The court’s

questioning ended with the following exchange:




23.
              THE COURT: * * *

              Having heard the testimony and everything, when I see this, I—why

       didn’t it ever occur to you that this had something to do—or these pictures

       had something to do with his ear problems? Did you ever tell anybody,

       “Hey, he’s got tubes in his ears and maybe that’s got something to do with

       bruising,” or whatever was wrong with his ears?

              [FATHER]: I didn’t—it didn’t cross my mind.

              THE COURT: It never connected?

              [FATHER]: No.

                               4. The trial court’s decision

       {¶ 49} When father rested his case, he again moved for the court to dismiss JFS’s

complaint. The court explained that it was only considering whether the child “is a

dependent child in whose condition or environment is [sufficient] to warrant the State, in

the interest of the child, in assuming the child’s guardianship[,]” pursuant to R.C.

2151.04(C). The court found that JFS had presented clear and convincing evidence that

the child was dependent.

       {¶ 50} First, the court noted that the child had suffered from frequent ear

infections his whole life and had tubes surgically implanted to help with his ear

condition, but that father was not “really aware of what conditions [he] needed to be

aware of because of those tubes.” In the court’s view, considering the evidence in the

light most favorable to the parents, it was possible that the condition of the child’s ears on




24.
March 14 could have been related to his history of ear infections, and it was also

understandable that father might not have noticed the marks on the child’s ears the

morning of March 14 as he was rushing to get out of the house. However, once father

knew of the marks, he did not take the child to the doctor or make anyone inquiring about

the marks in the child’s ears aware of the child’s history of ear issues.

       {¶ 51} The court was also concerned that father “stopped short” of responding to

mother’s inappropriate discipline of the child in January in a way that would ensure the

child’s safety. The court recognized that father was disturbed by mother’s treatment of

the child and the injuries she caused, but did not think that “a promise from Mom that it

won’t happen again” was sufficient to resolve the situation. Father’s insufficient

response to mother’s treatment of the child, combined with the court’s belief that the

March bruising likely happened at mother’s house—although the court could not say

who, if anyone, caused the marks or how they happened—led the court to conclude that

the child’s environment was such that JFS was justified, in the interests of the child, in

assuming the child’s guardianship. Despite adjudicating the child dependent, the court

did not believe that JFS needed to supervise the child’s visits with the parents, so the

court allowed visits to be supervised by aunt, as they had been under the safety plan.

       {¶ 52} On June 20, 2019, the trial court issued its judgment entry adjudicating the

child dependent. The court found that it would be contrary to the child’s best interest to

stay in the home and that JFS made reasonable efforts to prevent the removal of the child

from the home, prevent the continued removal of the child from the home, or make it




25.
possible for the child to return home by initiating a safety plan after learning of the marks

on the child’s ears and neck in March 2019. After aunt was granted emergency

temporary custody of the child, JFS provided case management services, coordinated

supervised visits, and had monthly contact with the child and parents. The court

continued temporary custody with aunt and protective supervision with JFS, terminated

JFS-supervised visits, and allowed aunt to supervise the parents’ visits with the child.

       {¶ 53} Father requested findings of fact and conclusions of law, which the trial

court filed on June 28, 2019. The findings of fact generally conform to the testimony as

outlined above, although the trial court did not accept father’s testimony that the child

told him that “Bubby did it” or that the injuries happened “‘At mommy’s house.’” The

court concluded that the child’s environment was such that his interests warranted JFS

assuming guardianship of the child because

       [n]either the parents, nor [JFS] offered any explanation on how the injuries

       to [the child’s] neck and ears occurred. The bruising of both ears and the

       blood found around them is not the result of a left ear infection. Father

       denied (Mother did not testify) that [the child] showed any signs of

       discomfort in his ears, nor did he observe [the child] pulling on or

       otherwise touching his ears. Further, father didn’t notice any of the

       concerning injuries during the time in question. At best, Father was not

       attentive to [the child] in supervising and assessing his condition which is




26.
       more necessary for a child as young as and as non-communicative as [the

       child] is.

              ***

              * * * [T]he failure of both parents to see, assess, investigate and treat

       the various injuries to [the child] places him at serious risk of physical

       harm. Father’s lack of knowledge, understanding of and monitoring of [the

       child’s] ear condition, likewise, places the child at risk of physical harm,

       including but not limited to pain and hearing loss. Further, Mother’s lack

       of appropriate skills to correct a three year old and Father’s encouragement

       of her inappropriate use of discipline places the child at risk of emotional

       and physical harm. Lastly, Father’s decision to resume visits with [the

       child] and Mother without any conditions (other than details about what

       happened) after she “whooped” him indicates that he assented to the

       behaviors of Mother and placed the child at risk of further physical and

       emotional harm.

       {¶ 54} Regarding JFS’s reasonable efforts to prevent the continued removal of the

child from the home, the court found that JFS tried to resolve the situation through the

voluntary safety plan while it investigated, but father unilaterally canceled the safety plan

before JFS completed its investigation. The court also found that after filing the

complaint and motion for emergency temporary custody, JFS




27.
       advocated for and arranged placement with a relative which is least

       restrictive under the circumstances. However, [the child’s] injuries, the

       parent’s [sic] lack of concern or explanation justified [JFS’s] actions and

       limited their ability to return the child to his home before further

       proceedings and orders can take place. As a result, it would be contrary to

       the safety, welfare and best interest of the child to continue in the home.

                                   B. Disposition

       {¶ 55} Following the August 28, 2019 dispositional hearing, the trial court issued

its dispositional judgment entry on September 3, 2019. The court found that JFS met its

statutory duty of maintaining and filing a case plan, and that the concerns and goals JFS

identified in the case plan were justified based on

       the inappropriate discipline that [the child] endured in January, the lack of

       explanation of the March injuries, and the lack of detection of the marks by

       both parents despite the fact they both cared for [the child] shortly before

       the marks were discovered. Additionally, [JFS] discovered that both

       parents had prior drug and alcohol issues that resulted in criminal justice

       intervention * * *. They also pointed to the lack of explanation for the

       injuries as causing them to have to rule out mental health, anger and

       substance abuse issues.

Although the court recognized that father had “mounted a vigorous defense at every stage

of these proceedings” and that “it appears that Father objects to the case plan in its




28.
entirety[,]” the court determined that proceeding without a case plan “is not an option in

this situation, as R.C. §2151.412(A) mandates a case plan.” The court approved JFS’s

proposed case plan, with some amendments, and continued temporary custody with aunt.

        {¶ 56} The court determined that JFS made reasonable efforts to return the child to

the home “in that the removal occurred under emergency circumstances (at father’s

unilateral termination of the safety plan); and now the concerns of the mother and the

father have not been satisfactorily addressed, as they are both uncooperative and resistant

to any activities before the Court orders such.” The court also determined that it would

be contrary to the child’s best interest to continue residing in the home.

        {¶ 57} This appeal followed.

                                    II. Law and Analysis

  A. Competent and credible evidence supports the trial court’s finding that JFS
        proved that the child was dependent by clear and convincing evidence.

        {¶ 58} In his first assignment of error, father argues that the trial court’s finding of

dependency is not supported by sufficient evidence because “the trial court cherry-picked

testimony and ignored important facts to reach a conclusion that B.S. was a dependent

child by sophistry.” In his second assignment of error, father argues that the dependency

finding is against the manifest weight of the evidence because “[t]he trial court’s findings

are not consistent with the evidence and grossly misstate what the evidence actually

was.”




29.
       {¶ 59} JFS counters that father minimizes and mischaracterizes the testimony

presented at the adjudication hearing. Based on the evidence presented at the hearing, the

agency contends, the trial court correctly determined that the child was a dependent child.

                                  1. Standard of review

       {¶ 60} A trial court’s adjudication of a child as dependent must be supported by

clear and convincing evidence. R.C. 2151.35(A)(1); Juv.R. 29(E)(4). Proof by clear and

convincing evidence requires that the evidence “‘produce in the mind of the trier of facts

a firm belief or conviction as to the facts sought to be established.’” In re Adoption of

Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985), quoting Cross v. Ledford, 161

Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. Clear and

convincing evidence is a higher degree of proof than preponderance of the evidence, but

a lower degree than beyond a reasonable doubt. In re Alexander C., 164 Ohio App.3d

540, 2005-Ohio-6134, 843 N.E.2d 211, ¶ 37 (6th Dist.).

       {¶ 61} When an appellate court reviews a trial court’s adjudication to determine

whether the judgment is supported by clear and convincing evidence, the reviewing court

must determine whether the trial court had before it evidence sufficient to satisfy the

requisite degree of proof. Id. at ¶ 7. That is, we conduct a manifest-weight review to

determine whether the agency sustained its burden of producing clear and convincing

evidence of dependency as defined by R.C. 2151.04. In re C.T., 6th Dist. Sandusky No.

S-18-005, 2018-Ohio-3823, ¶ 53. An appellate court will not reverse a trial court’s




30.
adjudication where competent and credible evidence supports the findings of fact and

conclusions of law. Alexander C. at ¶ 7.

       {¶ 62} Our manifest weight analysis is guided by a presumption that the trial

court’s findings are correct. In re A.C., 6th Dist. Lucas No. L-10-1025, 2010-Ohio-4933,

¶ 40, citing In re Williams, 10th Dist. Franklin Nos. 01AP-867 and 01AP-868, 2002-

Ohio-2902, ¶ 9. This presumption exists because the trial court is in the best position to

evaluate the evidence by viewing the witnesses and observing their demeanor, gestures,

and voice inflections. Id., citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984). Thus, a judgment supported by “‘some competent, credible

evidence going to all the essential elements of the case will not be reversed as being

against the manifest weight of the evidence.’” In re Kristen V., 6th Dist. Ottawa No.

OT-07-031, 2008-Ohio-2994, ¶ 65, quoting Seasons Coal at 80, and C.E. Morris Co. v.

Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶ 63} As relevant here, a dependent child is a child “[w]hose condition or

environment is such as to warrant the state, in the interests of the child, in assuming the

child’s guardianship.” R.C. 2151.04(C). Generally speaking, courts apply R.C. 2151.04(C)

broadly to protect the health, safety, and welfare of children. In re L.H., 12th Dist. Warren

Nos. CA2018-09-106, CA2018-09-109, CA2018-09-110, and CA2018-09-111, 2019-Ohio-

2383, ¶ 41. “A finding of dependency under R.C. 2151.04 must be grounded on whether

the children are receiving proper care and support; the focus is on the condition of the

children.” In re A.B.C., 5th Dist. Stark No. 2011 CA 00073,




31.
2011-Ohio-6570, ¶ 15. As such, a dependency finding “requires no showing of fault, but

focuses exclusively on the child’s situation * * *.” In re Riddle, 79 Ohio St.3d 259, 262,

680 N.E.2d 1227 (1997). And although the focus of the trial court’s analysis is on the

child’s present condition or environment, “‘the law does not require the court to

experiment with the child’s welfare to see if * * * [the child] will suffer great detriment

or harm.’” (Brackets sic.) A.C. at ¶ 75, quoting In re Burchfield, 51 Ohio App.3d 148,

156, 555 N.E.2d 325 (4th Dist.1988).

       {¶ 64} In a dependency case, a trial court may only consider a parent’s conduct to

the extent that the conduct forms part of the child’s environment. Id. at ¶ 74. The

parent’s conduct is significant only if the conduct has an adverse impact on the child

sufficient to warrant state intervention. In re Burrell, 58 Ohio St.2d 37, 39, 388 N.E.2d

738 (1979). Indeed, “the fact that the physical needs of [the children] were met and that

they generally lived in an appropriate home does not automatically lead to the conclusion

that they are not dependent under R.C. 2151.04(C).” L.H. at ¶ 47, citing In re Bugaj, 7th

Dist. Belmont Nos. 06-BE-24, 06-BE-25, and 06-BE-26, 2008-Ohio-871, ¶ 32.

Unexplained injuries that are atypical of normal childhood injuries can support a finding

of dependency. See A.B.C. at ¶ 27 (upholding the trial court’s finding of dependency

when parents did not provide a “viable” explanation for the infant’s injuries and no other

explanation for the injuries could be determined).




32.
                        2. The trial court’s dependency findings

       {¶ 65} In this case, the trial court found that JFS proved by clear and convincing

evidence that the child was dependent based on his condition or environment. The court

relied on (1) “bruises, marks and blood around [the child’s] neck, face and ears” that did

not appear to be the result of normal childhood activity and that neither parent could

explain; (2) the lack of evidence that the marks in both of the child’s ears and the dried

blood in and around his ears were caused by an infection in his left ear, including father’s

testimony that the child was not showing any signs of discomfort or pulling at his ears;

(3) father’s lack of attention to the child’s condition, which the court based on father’s

failure to notice the marks on the child either after getting him back from mother on the

afternoon of March 13 or on the morning of March 14, and which the court found was

“more necessary for a child as young as and as non-communicative as [the child] is”;

(4) father’s apparent encouragement of mother’s inappropriate discipline of the child, as

evidenced in the text messages from January 2019 in which mother wrote that she

“busted [the child’s] ass WHILE [sic] [she] was on the phone with [father] * * *” and

that father told her to “whoop his ass good and he wouldn’t act like that”; and (5) father’s

decision to allow mother to resume unrestricted visits with the child following the

January incident, which the court construed as father’s assent to mother’s behavior. In

reaching these conclusions, the trial court specifically found “the testimony and evidence

presented to be credible.”




33.
       {¶ 66} Father takes issue with every single finding the trial court made and claims

that it is only because the trial court “cherry-picked testimony and ignored important

facts * * *” that it was able to conclude that the child was dependent. We disagree.

            3. Bruises, marks, and blood around the child’s neck and ears

       {¶ 67} First, regarding the marks in and around the child’s ears and neck, father

argues that the photographs of the child that were admitted into evidence at the hearing

“clearly show no bruising, or blood * * *.” Father is correct that the quality of the

photographs makes it difficult to determine whether the marks inside and behind the

child’s ears are bruises, dried blood, birthmarks, or shadows. However, the marks on the

child’s neck are clearly identifiable as stippled bruises in the photographs. And the

photos are not the only evidence the trial court based its findings on. Morgan, Turner,

and aunt each testified that they saw some type of bruising and blood in or around the

child’s ears and on the child’s neck when they observed the child in person.

       {¶ 68} For example, Morgan said that the pictures “don’t look the same” as the

marks she saw on the child on March 14, and that the marks on the child’s neck were

flush with the skin, not raised, like Morgan would expect a rash to be based on her

experience as a childcare provider. Turner testified that she “saw, personally, blood

inside of [the child’s] ear.” She also said that the marks on the child’s neck were bruises,

not a rash, because they were flat, not raised like rashes are. And aunt said that she saw

blood “on the inner part of * * *” the child’s left ear when she picked him up from

daycare on March 15. Additionally, aunt said that all of the marks on the child went




34.
away within about a week, and she never noticed a birthmark on the inside of the child’s

ear.

       {¶ 69} Bolstering the women’s testimony, father testified that there was dried

blood behind the child’s left ear, and the pictures show streaks of blood on the shoulder

of the child’s shirt. We also note that father did not mention in his testimony that the

child has a birthmark in his ear. Additionally, the fact that the trial court used the word

“blood” without saying whether it was “fresh” or “dried” is immaterial.

       {¶ 70} Based on the testimony presented at the adjudication hearing, we find that

there is some competent, credible evidence supporting the trial court’s findings regarding

the marks on the child’s ears and neck, and the trial court did not “grossly overstate[] and

unfairly skew[] the evidence,” as father claims.

 4. Father’s inattentiveness to the child, failure to “observe, assess, investigate and
 treat” the child’s injuries, and lack of understanding of the child’s “ear condition”

       {¶ 71} Next, father takes issue with the trial court’s conclusions that he was

inattentive to the child because he did not notice the marks on the child from

approximately 4:30 p.m. on March 13 until Morgan sent him pictures of the marks

around 11:00 a.m. on March 14, did not appropriately respond to the marks on the child,

and—despite a lack of medical evidence in the record—did not fully understand the

child’s medical needs relative to his ear tubes.

       {¶ 72} We agree with father regarding the trial court’s findings about the child’s

“ear condition.” Although the child has a history of ear infections and has tubes in his




35.
ears, by finding that the marks and blood in the child’s ears were not caused by an ear

infection (i.e., because the child was not showing signs of discomfort or pulling at or

touching his ears), the trial court implicitly found that the child did not have an ear

infection (at least not a symptomatic one) on March 14. And there was no evidence that

father failed to seek medical attention for any ear infections or other ear issues that the

child developed while in father’s care.

       {¶ 73} The trial court acknowledged that it did not “have the medical evidence to

draw where I will say a medical conclusion about * * *” the condition of the child’s ears

or the onset of an infection, but with the parents’ knowledge of the child’s history of ear

problems and the pictures that showed that “obviously there’s something very wrong with

his ears[; t]hey were very injured[,]” the court expected father to associate the ear tubes

with any injuries to the child’s ears and be more proactive about seeking medical advice

for anything involving the child’s ears. Further, although father was unaware of the

precise way the ear tubes worked, he understood that they helped the child’s ears drain

and knew that the child’s ear infections had decreased since the tubes had been placed.

Father was unable to recite specific care instructions for the child’s ear tubes, but the only

evidence of any special care required for ear tubes came from the trial judge discussing

his personal experience with having ear tubes as a child, which may or may not be the

standard of care for ear tubes today.

       {¶ 74} Frankly, there was no evidence in the record connecting the bruising and

dried blood in and around the child’s ears to his ear tubes or an ear infection, or any




36.
indication that the child’s medical needs related to his ears were not being attended to.

Accordingly, we conclude that the trial court’s findings regarding the child’s “ear

condition” do not rise to the level of clear and convincing evidence that the child’s

condition or environment justified the state in assuming guardianship.

       {¶ 75} Regardless, the trial court’s other findings are supported by competent,

credible evidence. Father’s arguments regarding his failure to observe or investigate the

injuries present on the child’s body are based on his belief that there was nothing for him

to observe, assess, or investigate because the marks on the child’s neck were from a

“slight rash” and that “no competent evidence was presented that there was ‘blood’ in, or

on, B.S.’s ears, and the alleged ‘bruises’ were not obvious (and in one instance, mistaken

by Turner and Morgan for a birthmark).” Contrary to father’s belief, as previously

discussed, there was competent, credible evidence supporting the trial court’s findings

that the child had bruising on his neck and bruising and blood in and around his ears.

       {¶ 76} We also find that the trial court had competent, credible evidence upon

which to base its finding that the child’s environment warranted state intervention

because of father’s failure to attend to the child’s condition. The child had three clusters

of concerning marks on his ears and neck. Morgan—whose testimony the trial court

found credible—testified that nothing happened at the daycare the morning of March 14

that might have caused the marks, so the marks either happened while the child was in

father’s care and he did not notice them, or they happened when the child was in

mother’s care, and father did not notice them after the child was returned to his care.




37.
Although father testified that he did not bathe the child, the marks were on parts of the

child’s body that are clearly visible with his clothes on, and father changed the child’s

clothing at least twice—the night of March 13 at bedtime and the morning of March 14

before taking him to daycare—without observing any marks.

       {¶ 77} Standing alone, father’s failure to notice the marks on the child would be

insufficient to support a finding of dependency, but this was not the only fact supporting

the trial court’s adjudication. Rather, it was one of several factors that the trial court

appropriately took into consideration in reaching its decision.

       {¶ 78} Accordingly, based on the testimony presented at the adjudication hearing,

we find that there is some competent, credible evidence supporting the trial court’s

findings regarding father’s failure to observe, assess, and attend to the child’s condition.

                         5. Inappropriate discipline of the child

       {¶ 79} Finally, father objects to the trial court’s findings related to mother’s

inappropriate use of discipline on the child in January 2019 and father’s alleged

endorsement of mother’s disciplinary methods. He claims that the punishment mother

inflicted on the child—that resulted in, among other things, finger-shaped bruises on his

sides and a hand-shaped bruise on his buttocks—was reasonable corporal punishment,

which is a lawful form of parental discipline. He also claims that the trial court’s

conclusion that he assented to mother’s behavior because he allowed mother to resume

unrestricted parenting time after the January incident is “illogical.”




38.
         {¶ 80} The trial court relied on mother’s use of inappropriate physical discipline

and father’s assent to her disciplinary methods to show that the child’s environment was

placing him at risk of physical and emotional harm. The court had before it evidence that

mother “busted [the child’s] ass” in January, to the point of leaving bruises on the child’s

sides and buttocks. Mother also wrote in her text messages that she beat the child while

she was on the phone with father and that father “told [her] to whoop [the child’s] ass

good and he wouldn’t act like that.” Although father makes much in his brief about the

fact that the trial court relied on text messages written by mother to find that father

assented to and encouraged mother’s disciplinary methods, father did not deny that he

told mother to “whoop [the child’s] ass good.” Moreover, although mother gave father

explanations for some of the bruising on the child’s body, she did not or could not

explain the bruise on his back that looked older than the other bruising or the finger-

shaped bruises on his neck. Despite this, father did not talk to mother’s boyfriend about

the child’s bruises, and, after initially restricting mother’s visits for about a week, did not

require anything more from mother than a promise that she would not beat the child

again.

         {¶ 81} However, just two months later, the child again had unexplained bruises on

his body. The trial court found this significant. It determined that father’s decision not to

report mother to law enforcement or JFS and to continue to allow mother unrestricted

access to the child after only a brief hiatus, combined with mother’s lack of skills for

appropriately disciplining a three-year-old, placed the child in an environment where he




39.
was at risk of physical and emotional harm. This conclusion is supported by competent

and credible evidence.

       {¶ 82} In sum, after carefully reviewing the record, we find that JFS proved that

the child was a dependent child under R.C. 2151.04(C) by clear and convincing evidence,

and that the trial court’s finding of dependency is supported by competent and credible

evidence. Accordingly, father’s first and second assignments of error are not well-taken.

                 B. JFS made reasonable efforts to reunify the family.

       {¶ 83} In his final assignment of error, father argues that the trial court erred by

finding that JFS made reasonable efforts to eliminate the continued removal of the child

from the home or to make it possible for the child to safely return home. His only

complaint in this regard is that JFS failed to act in good faith once he told Turner that he

would not take the CVSA because the agency immediately sought emergency custody of

the child. JFS counters that the record contains competent, credible evidence that it made

reasonable efforts to return the child to the home throughout the course of the case.

       {¶ 84} Under R.C. 2151.419(A)(1), at any emergency custody, shelter care,

adjudication, or disposition hearing at which the court removes a child from the home or

continues the removal of the child from the home, the court is required to determine

whether the children services agency that filed the complaint or removed the child from

the home “made reasonable efforts to prevent the removal of the child from the child’s

home, to eliminate the continued removal of the child from the child’s home, or to make it

possible for the child to return safely home.” “Reasonable efforts” are “‘honest,




40.
purposeful effort[s], free of malice and the design to defraud or to seek an unconscionable

advantage.’” In re S.R., 6th Dist. Lucas Nos. L-12-1298 and L-12-1326, 2013-Ohio-2358,

¶ 21, quoting In re Weaver, 79 Ohio App.3d 59, 63, 606 N.E.2d 1011 (12th Dist.1992).

“In a reasonable efforts determination, the issue is not whether the agency could have

done more, but whether it did enough to satisfy the reasonableness standard under the

statute.” Id. The agency has the burden of proving its reasonable efforts. R.C.

2151.419(A)(1).

       {¶ 85} We review the trial court’s reasonable-efforts determination under a

manifest-weight-of-the-evidence standard. In re E.H., 6th Dist. Ottawa No. OT-15-044,

2016-Ohio-8170, ¶ 23. Accordingly, if there is some competent, credible evidence

supporting the trial court’s findings, we will not reverse on manifest weight grounds.

Kristen V., 6th Dist. Ottawa No. OT-07-031, 2008-Ohio-2994, at ¶ 65.

       {¶ 86} Here, the only complaint father has regarding JFS’s reasonable efforts is

that the agency acted in bad faith by removing the child from the home immediately after

father refused to take the CVSA and terminated the safety plan. He claims that Turner

did no further investigation after father declined to take the CVSA, and argues that JFS

“did not act honestly and in good faith after [father] terminated the safety plan after being

totally cooperative with the agency and after it was clear that there was no end in sight

unless he waived his constitutional rights and took a CVSA * * *.” However, Turner

testified at the adjudication hearing that father’s refusal to take a CVSA and his

termination of the safety plan—which both happened on May 2—left her without “any




41.
time to make further investigations * * *” and that she and her supervisor still had

concerns for the child’s safety because he had sustained injuries to his neck and ears—

places where children do not typically get hurt—that Turner had been unable to find a

cause for. As Turner specifically explained, the agency “filed a motion for emergency

custody due to the fact that [the child] had injuries that we had no explanation for.”

       {¶ 87} In its June 20, 2019 judgment entry following the adjudication hearing, the

trial court found that JFS made reasonable efforts by implementing a safety plan when it

first learned of the child’s injuries in March 2019. After the agency became involved

with the family, it learned that the child had also been injured in January 2019, so when

father terminated the safety plan, JFS sought emergency temporary custody of the child.

When the court granted aunt emergency temporary custody of the child, JFS made

reasonable efforts by providing case management services, coordinating visitation

schedules, and maintaining regular monthly contact with the child and the family.

       {¶ 88} The court echoed many of the same reasonable efforts findings in its

June 28, 2019 findings of fact and conclusions of law. It noted that JFS implemented a

safety plan before filing formal legal proceedings, but that father unilaterally terminated

the safety plan before JFS completed its investigation. After filing the complaint, JFS

advocated for the child to be placed with aunt, which was the least restrictive placement

available under the circumstances. The court also found, however, that the child’s

“injuries, [and] the parent’s [sic] lack of concern or explanation justified [JFS’s] actions

and limited their ability to return the child to his home before further proceedings and




42.
orders can take place. As a result, it would be contrary to the safety, welfare and best

interest of the child to continue in the home.”

       {¶ 89} Our review of the record convinces us that there is no evidence that JFS

acted in bad faith or filed its complaint in neglect and dependency and motion for

emergency temporary custody in retaliation for father exercising his right to refuse the

CVSA. Rather, the agency did what it thought was best for the child’s safety under the

circumstances—i.e., that he was returning, unsupervised by an outside adult, to a home

environment where he may or may not have recently sustained injuries that were

consistent with child abuse. Accordingly, we find that the trial court’s reasonable-efforts

findings are supported by some competent, credible evidence and are not against the

manifest weight of the evidence.

       {¶ 90} Father’s third assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 91} Based on the foregoing, the September 3, 2019 judgment of the Erie

County Court of Common Pleas, Juvenile Division, is affirmed. Father is ordered to pay

the costs of this appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




43.
                                                                     In re B.S.
                                                                     C.A. No. E-19-052




Thomas J. Osowik, J.                          _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




44.